internal_revenue_service number release date index number -------------------------- ----------------------------- ----------------------------------- ------------------------------------------------ ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------ telephone number --------------------- refer reply to cc corp b04 plr-131058-09 date date legend parent ------------------------------------------------------------------------------------- -------------- first_tier_entity a --------------- higher_tier_entity b higher_tier_entity c business a -------------------------- -------------------------------------- ------------------------------ dear -------------------------- this letter responds to your date request for rulings under sec_382 the information submitted in that letter and in later correspondence is summarized below summary of facts parent is the common parent of an affiliated_group that files a u s consolidated federal_income_tax return on a calendar_year basis the consolidated_group is engaged in business a the group has been a loss group within the meaning of sec_1 c for all times relevant to this request parent is also the indirect owner of other consolidated groups and separate_return filers that are engaged in business a and also are loss groups or loss corporations plr-131058-09 by attribution first_tier_entity a owns all the stock of parent first_tier_entity a is a corporation whose common_stock is publicly traded it also has classes of preferred_stock outstanding that are stock within the meaning of sec_1_382-2 for purposes of determining sec_382 owner shifts parent has identified higher_tier_entity b and higher_tier_entity c as two higher tier entities within the meaning of sec_1_382-2t through first_tier_entity a both such entities have a percentage stock ownership in first_tier_entity a within the meaning of sec_1_382-2t that is large enough to represent an indirect ownership_interest in parent of more than five percent parent has had owner shifts within the meaning of sec_1_382-2t as a result of changes in indirect ownership of parent through first_tier_entity a and or higher_tier_entity b in addition parent has experienced certain changes in proportionate ownership which are attributable to fluctuations in the relative fair_market_value of the direct and indirect ownership interests in parent stock and which are relevant to parent’s ownership_change determination as provided in sec_1_382-2t parent seeks to identify each owner shift to which sec_382 as amended by the tax_reform_act_of_1986 may apply and is therefore concerned about each owner shift that occurred after date see sec_1_382-2t parent requests a ruling that it may under the hold constant principle defined below factor out changes in proportionate ownership of parent’s stock which are attributable solely to fluctuations in the relative fair market values of different classes of stock under sec_382 to determine the increase in percentage ownership of each of its 5-percent shareholders on each of its testing dates since date and identify which such testing dates are change dates for purposes of sec_382 for purposes of this ruling the hold constant principle is defined as follows on any testing_date in determining the ownership percentage of any five_percent_shareholder the value of such shareholder's stock relative to the value of all other stock of the corporation shall be considered to remain constant since the date that shareholder acquired the stock in addition the value of such shareholder's stock relative to the value of all other stock of the corporation issued subsequent to such acquisition_date shall also be considered to remain constant since that subsequent date representations parent makes the following representations a the issuance of an ownership_interest by parent or its first tier or higher tier entities for cash represented an exchange between parties acting at arm’s length such that the amount of cash paid represented the fair_market_value of the stock as of the time of the exchange plr-131058-09 b there have been no distributions to shareholders other than in the ordinary course of business rulings based solely on the information submitted and the representations made we hold as follows for purposes of factoring out changes in proportionate ownership of parent's stock that are attributable solely to fluctuations in the relative fair market values of different classes of stock under sec_382 we hold that parent and members of its consolidated_group including those with separately tracked losses may apply a method employing the hold constant principle to determine the increase in percentage ownership of each of its 5-percent shareholders on each of the testing dates since date and to identify which such testing dates are change dates for purposes of sec_382 provided that- i parent takes a return position consistent therewith on the tax_return for the first taxable_year the first taxable_year in which its application of said method would result in an amount of taxable liability differing from that which would have resulted had parent instead applied the method set forth in the regulations at sec_1_382-2 and sec_1_382-2t and ii if employment of said method does not result in an ownership_change during said first taxable_year parent continues to apply said method thereafter through the testing_date on which said method first results in an ownership_change in applying the hold constant principle a value-for-value recapitalization or conversion of stock of a corporation into other stock of the same corporation shall be disregarded and the exchanging shareholder shall be considered to have acquired such newly issued stock as of the date it acquired the stock exchanged therefor caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether or not i parent had a testing_date on any given date ii parent had an ownership_change on any testing_date under either the methodology set forth at sec_1_382-2t or the hold constant principle or iii any exchange of stock pursuant to a recapitalization or a conversion represented a value for value exchange one or more rulings given in this letter deal with issues that have not yet been fully addressed in published guidance see section dollar_figure of revproc_2009_1 2009_1_irb_1 regarding the circumstances including published guidance which may result in the revocation or modification of a letter_ruling procedural matters plr-131058-09 this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely marie c milnes-vasquez senior technician reviewer branch associate chief_counsel corporate
